Citation Nr: 1448828	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for homonymous hemianopsia.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2011 rating decisions of the VA RO in Montgomery, Alabama.  The Veteran was afforded a November 2013 Board Hearing.  The transcript is of record. 

(The issues of entitlement to service connection for hypertension and a psychiatric disorder are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have homonymous hemianopsia that is attributable to military service.

2.  The Veteran does not have tinnitus that is attributable to military service.



CONCLUSIONS OF LAW

1.  The Veteran does not have homonymous hemianopsia that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO sent letters to the Veteran in April 2009 and August 2010, prior to the adjudications of his claims in July 2009 and March 2011, giving him notice in accordance with the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in December 2010 for his tinnitus claim.  There is no argument or indication that the examination or opinion is inadequate. 

However, a VA examination or opinion was not obtained for the Veteran's homonymous hemianopsia claim, as such an examination would not be necessary.  

A medical examination or opinion is required for a service connection claim when there is: (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The requirement of an "indication" that the claimed disability "may be associated" with the in-service injury is a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009).  The evidence of a link between the current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, there is no indication of a link between current disability and an in-service event.  Therefore, an examination is not necessary to satisfy VA's duty to assist with regards to his claim for homonymous hemianopsia.  

The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.


II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Private medical records submitted by the Veteran show that he has homonymous hemianopsia.  Accordingly, he has a current disability.  As a basis for direct service connection, the Veteran asserts that smoke from naval gunfire damaged his eyes in service.  Even assuming arguendo that this qualifies as an in-service event or injury, the Veteran has not demonstrated a nexus.  First, private medical records submitted by the Veteran show that his homonymous hemianopsia is a consequence of a stroke that he suffered.  Moreover, although the Veteran may believe that his homonymous hemianopsia is related to smoke from naval gunfire, he is not competent to offer an opinion in this regard.  Rather, this question requires specialized knowledge, training, or expertise due to the complex nature of the ocular system.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted a medical opinion in support of his claim.  Accordingly, service connection is not warranted on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran also essentially asserts that that he is entitled to secondary service connection due to the fact that is homonymous hemianopsia arises from a stroke due to in-service Agent Orange exposure.  However, the Veteran has not been granted service connection for a stroke.  Rather, such a claim was denied in an August 2007 rating decision.  The Veteran did not file a notice of disagreement, and that rating decision is now final.  Accordingly, he is not eligible for service connection on a secondary basis.  38 C.F.R. § 3.310.  

The Veteran is also not entitled to service connection for tinnitus.  

The Veteran reported tinnitus at his December 2010 VA examination.  He stated that his tinnitus began 11/2 years prior, and described his tinnitus as intermittent.  The Veteran is competent to report tinnitus.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Accordingly, he has a current disability.  Further, the Veteran has reported being exposed to naval gunfire while in service.  Accordingly, in-service acoustic trauma is conceded.  

The remaining question is the existence of a nexus.  The evidence indicates that his tinnitus began many years after service, and there is no competent and credible evidence linking this disability to service.  

Lay evidence is against the existence of a nexus.  The Veteran is competent to report his symptoms and when they began.  Id..  At his December 2010 VA examination, the Veteran stated that his tinnitus began one and a half years prior.  However, at his hearing before the Board, the Veteran testified that he has had tinnitus since his service.  Given such inconsistencies, the Board does not find that the lay evidence provides any support to his claim.  

Finally, medical evidence weighs against the finding of a nexus.  The examiner concluded that the Veteran's tinnitus was not caused by his in-service noise exposure because the reported onset was only 11/2 years prior, which was too far removed from service to be related.  The examiner's opinion considers the Veteran's history, has sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Board finds that it has probative value.  This is also buttressed by the fact that the Veteran's service treatment records indicate that he had normal hearing thresholds in 1975, and passed a whisper test in 1982, when he underwent examinations and filled out a medical history for the Navy Reserve.  

The Board notes an April 2013 treatment record from the Travis Clinic that shows a complaint of hearing loss, with a note that the Veteran had had hearing loss since service and that the Veteran was discharged with poor hearing.  To the extent that these records may be inartfully referring to tinnitus instead of hearing loss, the Board does not find them probative, as they as based upon an inaccurate medical history provided by the Veteran.  As noted above, the Veteran had normal hearing thresholds in 1975.

In addition, the Board also notes the Veteran's assertion that while he was exposed to acoustic trauma in his post-service employment at Gulf State Paper Company, he was required to wear hearing protection.  However, this statement has no probative value given the examiner's opinion that the onset of the Veteran's tinnitus is too far removed from service to be related.  

In short, although the Veteran believes that his tinnitus is related to his military service, he is not competent to offer an opinion in this regard, especially given that the credible evidence does not establish persistent and recurring symptoms for this condition.  Rather, this question requires specialized knowledge, training, or expertise due to the complex nature of the auditory system.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau, 492 F.3d at 1377. The Veteran has not submitted a medical opinion in support of his claim, and the VA examiner provided a negative opinion.

Given the uncontradicted negative VA opinion, the Veteran is not entitled to service connection.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  



ORDER

Service connection for homonymous hemianopsia is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is required on the Veteran's remaining claims.  At the Veteran's November 2013 Board hearing, he testified that he receives treatment for hypertension from Dr. F., as well as VA.  Inasmuch as it does not appear that records from Dr. F. have been associated with the Veteran's claims file, remand is necessary so that they and any outstanding VA records can be obtained.  

In addition, remand is necessary for the Veteran's psychiatric disorder claim.  The Veteran had a VA mental health examination in December 2010.  There, he was diagnosed with Cognitive Disorder Not Otherwise Specified (NOS), as he did not meet the criteria for posttraumatic stress disorder (PTSD).  However, the examination did not fully consider the Veteran's claim for depression, instead focusing on PTSD.  Therefore, a new examination is necessary.  Moreover, while "PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify," Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (internal citations omitted), the Veteran and his son did describe symptoms related to PTSD at the November 2013 Board hearing.  As the prior examination was in December 2010, a new one is appropriate to determine whether the Veteran's diagnosis has changed.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding treatment records of the Veteran, to specifically include records from Dr. F.  

2.  Thereafter, the agency of original jurisdiction (AOJ) should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD, or any other psychiatric disorder, are met and to provide explanation for why any such disability may be attributed to military service.  The Veteran's claims file must be provided to the examiner designated to examine the Veteran.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD, including as due to a fear of hostile military or terrorist activity while on active duty and whether any such stressor is adequate to support a diagnosis of PTSD.  (For adjudication purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.) 

For each disability diagnosed other than PTSD, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's military service.  A detailed explanation should be provided for each opinion, including references to the record and/or medical authority to support the conclusion(s).  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed.  If a benefit sought is not granted, furnish a supplemental statement of the case, and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


